Per Curiam:
It is difficult to understand the process of reasoning by which the counsel for the appellants would carry back the effect of the decree in partition to the death of John Haudenschield, June 10, 1882, and this in the face of the agreement of the 11th of April, 1885, which 'fixes the first of April, 1885, as the time to which she may claim the rents, issues, and profits of the property in the event of her establishing her right thereto.
Without this agreement, her right to these rents, etc., or rather, to her share of the-coal, would cease only when approved *297security had been given for the amount of owelty which might have been awarded to her on the partition, but as the parties, by their agreement fixed a period for the termination of her claim, the court properly held them to that period. As to the complaint that John E. Haudenschield was not allowed for his labor in mining and marketing the coal, that is evidently founded on a mistake, for the master allows for mining and marketing the coal, and bad debts, the sum of $5,167.16. There can be no doubt that the case is one for equity jurisdiction; indeed, we cannot see by what other form of process the widow could have asserted her claim.
Decree affirmed and the appeal dismissed, at the costs of the appellants.